UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 A.M.E. INC.,

                                         Plaintiff,                        21 Civ. 2986 (PAE)
                         -v-
                                                                                 ORDER
 JIMMY BRANNA, ELITE CONSULTING LLC,
 and JOHN KEMPF,

                                         Defendants.



PAUL A. ENGELMAYER, District Judge:

        At yesterday’s conference, the Court set a deadline for the close of supplemental

discovery and a briefing schedule for the parties’ anticipated motions for summary judgment.

Defendants had previously indicated that they intended to file a motion to dismiss. Dkt. 15. The

Court presumes that, in light of the consolidated summary judgment briefing, defendants no

longer intend to move to dismiss. Defendants’ answer is due May 18, 2021. If defendants do

still intend to move to dismiss, defendants are directed to file forthwith a letter to that effect.



        SO ORDERED.

                                                                
                                                                ____________________________
                                                                Paul A. Engelmayer
                                                                United States District Judge


Dated: May 4, 2021
       New York, New York




                                                      1
